Citation Nr: 1134483	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine (low back) disability.

2. Entitlement to service connection for a cervical spine (neck) disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back and neck disabilities.  However, additional development of the record is needed before the Board can proceed with adjudication of these claims. 

It appears that the Veteran claims that his low back disability, diagnosed as degenerative disc disease (DDD), is due to an in-service injury, and that his neck disability, also diagnosed as DDD with herniation, is a result of continuing problems from the low back disability. 

The Veteran's service treatment records (STRs) show complaints of low back pain beginning in January 1962.  At that time, examination revealed questionable limitation of motion of the lumbosacral spine.  X-rays were ordered and bed rest prescribed.  

A contemporaneous STR dated in January 1962 showed complaints of increasing pain in the lumbosacral area.  A January 1962 x-ray of the lumbosacral spine was negative.  

The Veteran again complained of low back pain in March 1963.  Painful range of motion was noted.  The diagnosis was chronic mechanical back pain.  
The July 1963 separation examination did not reflect any complaints, treatment, or diagnoses referable to the back or neck.  

Following service, the Veteran was first treated for neck and back pain in 1998.  At that time, a private MRI and x-rays revealed cervical spine spondylosis, herniation C4-5 and C5-6, and DDD.  Similar findings were noted for the lumbar spine (without evidence of herniation).  The private treatment reports also show related radicular symptomatology in the upper and lower extremities. 

VA treatment records dated from 2000 to 2007 show continued complaints of low back and neck pain, along with diagnoses of degenerative joint disease of the lumbar and cervical spine.   Treatment records also reflects that the symptoms have persisted since service.  See, e.g., VA PT Note, September 2001.  

In addition to the foregoing, the Veteran has submitted multiple statements indicating that he injured his low back in-service and that he has experienced near-continuous back and neck symptomatology since that time.  In this regard, the Board notes that the Veteran is competent to report that he injured his back in-service and that his low back pain/symptoms have been ongoing since service. 

VA is obliged to afford the Veteran a VA examination when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a disability, the records indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 362 F. 3d 1381 (Fed Cir. 2003).  The Veteran has current back and neck diagnoses; moreover, his reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McClendon v. Nicholson, 20 Vet App, 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon v. Nicholson 20 Vet App. at 83.  The Veteran has not been afforded a VA examination to determine the etiology of any back or neck disability, during the course of this appeal.  This should be accomplished upon remand as indicated below.   
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA duty to notify notice that sets forth the evidence necessary to establish service connection for a neck disability, to include notice regarding secondary service connection.  

2. Contact the Veteran and ask him to identify any VA and non-VA clinicians who have treated him for a neck and back disabilities since his separation from active service (excluding those already of record).  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. Schedule a VA examination by the appropriate specialist to determine whether it is as likely as not that a low back disability is related to service, and if so, whether the it is at least as likely as not that the low back disability caused/aggravated the neck disability.  The claims folder should be made available to the examiner for review.   

The examiner is asked to identify all current diagnoses relating to the neck and low back. 

With respect to the low back, the examiner is asked to state the diagnosis or diagnoses and express an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probability) that the current disability(ies) is/are related to the complaints documented in-service in 1962 and 1963, or is/are otherwise of service origin.

The examiner is also asked to opine (1) whether it is at least as likely as not that any current neck/cervical spine disability is proximately due to or the result of a low back which is of service origin; or (2) whether it is at least as likely as not that any current neck disability is aggravated by a low back disability which is of service origin, i.e., a low back disability causes or results in a permanent increase in the severity of the claimed neck disability, as opposed to a temporary worsening of symptoms.  The examiner must comment on the medical significance of the Veteran's claims of continuous pain since the inservice injury.  

The examiner is asked to consider that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.  

If a requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore.   

4. After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


